                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 18-31252-HLB
Deborah Miller Zuranich                                                                                    Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-3                  User: kandersen                    Page 1 of 1                          Date Rcvd: Dec 21, 2018
                                      Form ID: NDC                       Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 23, 2018.
db             +Deborah Miller Zuranich,   3053 Fillmore St #245,   San Francisco, CA 94123-4009
cr             +Deutsche Bank National Trust Company, as trustee,,   c/o Jennifer C. Wong, Esq,
                 McCarthy & Holthus, LLP,   411 Ivy Street,   San Diego, CA 92101-2108
14893349       +McCarthy & Holthus, LLP,   411 Ivy Street,   San Diego, CA 92101-2108
14888433       +Tellone Financial,   Re: 549 Lakeshore Blvd. #29,   Incline Village, NV 89451,
                 6200 E. Canyon Rim Rd. #201,   Anaheim Hills, CA 92807-4315

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: EDD.COM Dec 22 2018 08:53:00     CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,   P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Dec 22 2018 08:58:00      CA Franchise Tax Board,
                 Special Procedures Bankruptcy Unit,    P.O. Box 2952,    Sacramento, CA 95812-2952
smg            +EDI: EDD.COM Dec 22 2018 08:53:00     Chief Tax Collection Section,
                 Employment Development Section,   P.O. Box 826203,     Sacramento, CA 94230-0001
cr             +EDI: RMSC.COM Dec 22 2018 08:53:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 P.O. Box 41021,   Norfolk, VA 23541-1021
14888434       +E-mail/Text: collect@washoecounty.us Dec 22 2018 03:59:55       Washoe County Tax Assessor,
                 1001 E. 9th St.,   Reno, NV 89512-2845
                                                                                              TOTAL: 5

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 23, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 21, 2018 at the address(es) listed below:
              David Burchard    TESTECF@burchardtrustee.com, dburchard13@ecf.epiqsystems.com
              Jennifer C. Wong   on behalf of Creditor   Deutsche Bank National Trust Company, as trustee, on
               behalf of the holders of the WaMu Mortgage Pass-Through Certificates, Series 2006-AR3
               bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com
              Office of the U.S. Trustee / SF   USTPRegion17.SF.ECF@usdoj.gov
                                                                                            TOTAL: 3




         Case: 18-31252            Doc# 17        Filed: 12/23/18          Entered: 12/23/18 21:25:52                Page 1 of 2
Form NDC

                                   UNITED STATES BANKRUPTCY COURT
                                        Northern District of California

In    Deborah Miller Zuranich                              Case No.: 18−31252 HLB 13
Re:
   aka Deborah Leigh Miller                       Chapter: 13
   dba Joseph J. Miller Living Trust dated
       October 8, 2007
        Debtor(s)




                                     ORDER AND NOTICE OF DISMISSAL
                                        FOR FAILURE TO COMPLY




    Notice is hereby given that the debtor(s) failed to comply with this court's Order for Payment of Fees in
Installments , filed on November 20, 2018 . Therefore, it is ordered that this case be dismissed.




Dated: 12/21/18                                    By the Court:

                                                   Hannah L. Blumenstiel
                                                   United States Bankruptcy Judge




   Case: 18-31252          Doc# 17      Filed: 12/23/18         Entered: 12/23/18 21:25:52          Page 2 of 2
